788 N.W.2d 13 (2010)
Daniel DOBROWSKI, Plaintiff-Appellant,
v.
JAY DEE CONTRACTORS, INC., Defendant-Appellee.
Docket No. 140969. COA No. 288206.
Supreme Court of Michigan.
September 15, 2010.


*14 Order
On order of the Court, the application for leave to appeal the January 26, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.